                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ROBERT HINTON,

               Plaintiff,
                                                            Case No. 18-13155
v.
                                                            HON. MARK A. GOLDSMITH
GENERAL MOTORS CORP.,

            Defendant.
____________________________________/

                              OPINION & ORDER
       (1) ACCEPTING IN PART THE REPORT AND RECOMMENDATION OF THE
     MAGISTRATE JUDGE DATED APRIL 22, 2019 (Dkt. 17), (2) SUSTAINING IN PART
       AND OVERRULING IN PART PLAINTIFF’S OBJECTIONS (Dkt. 20), AND (3)
     GRANTING DEFENDANT’S MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                          SUMMARY JUDGMENT (Dkt. 9)

        Plaintiff Robert Hinton, proceeding pro se, filed this Americans with Disabilities Act

(“ADA”) action against Defendant General Motors Corporation (“GM”). The matter was referred

to Magistrate Judge Anthony P. Patti for all pretrial proceedings. See Order of Referral (Dkt. 4).

GM filed a motion to dismiss, or in the alternative, for summary judgment (Dkt. 9). On April 22,

2019, the magistrate judge issued a Report and Recommendation (“R&R”) (Dkt. 17) recommending

granting GM’s motion. Hinton filed timely objections (Dkt. 20), and GM filed responses to the

objections (Dkt. 21). For the reasons that follow, the Court accepts the magistrate judge’s R&R in

part and dismisses this case with prejudice.

                                     I.        BACKGROUND

        The factual and procedural background has been adequately set forth by the magistrate judge

and need not be repeated here in full. In brief summary, Hinton worked for GM from September

12, 1977 to April 1, 2005. He filed charges with the Equal Employment Opportunity Commission



                                                 1
(“EEOC”) sometime in 2018. See Compl. at PageID.8 (Dkt. 1). The EEOC sent him a dismissal of

his charges and a right-to-sue (“RTS”) letter on July 5, 2018. Id. Thereafter, Hinton filed the current

complaint on October 9, 2018—more than thirteen years after he last worked for GM. Hinton’s

eight-paragraph complaint alleges two causes of action: (1) “Violation of the Americans with

Disabilities Act (ADA);” and (2) “OSHA implemented guidelines that I penned to protect injured

and disabled persons (ADA).” Id. at PageID.1-2.

           Hinton alleges that he is a person with a disability within the meaning of the ADA and that

“through the practice of concealment GM VIOLATED the Title [VII] of the Americans with

DISABILITES ACT (SEE EXHIBIT 2).” Compl. ¶ 3. Exhibit 2 is the RTS letter and provides no

details about Hinton’s claims. Under his first count, Hinton alleges the following:

           GM and its staff fostered an environment that caused [Hinton] to become disable[d].

           GM and O[SH]A fail[ed] to adhere to ADA and U.S. Supreme Court rulings base[d]
           upon mental/physical health in the workplace.

           Violated Plaintiff[’s] protected rights under healthcare and ADA of Title VII of the
           American[s] with Disabilities Act.

Id. ¶¶ 5-7. Under his second count, Hinton alleges the following:

           Yes, O[SH]A has implemented the new safety procedures and protocol that I wrote
           to bring about new changes in reporting injuries. They didn’t think I would find out
           about it, and took [i]t without asking me, nor without consent. After I was disable[d,]
           I have been fighting not only for my livelihood, but for all working parents cause,
           the States’ and big business was committing insurance fraud and making false
           statements by denying innocent persons their rightful claim, and causing financial
           hardship on these individuals because they were not reporting to O[SH]A as the law
           so clearly states.

Id. ¶ 8.

                                  II.     STANDARD OF DECISION

           The Court reviews de novo any portion of the R&R to which a specific objection has been

made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Alspaugh v. McConnell, 643 F.3d 162, 166


                                                     2
(6th Cir. 2011) (“Only those specific objections to the magistrate’s report made to the district court

will be preserved for appellate review; making some objections but failing to raise others will not

preserve all the objections a party may have.”). Any issues raised for the first time in objections to

an R&R are deemed waived. Uduko v. Cozzens, 975 F. Supp. 2d 750, 757 (E.D. Mich. 2013) (citing

Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (“[I]ssues raised for the first time in

objections to magistrate judge’s report and recommendation are deemed waived.”).

                                         III.    ANALYSIS

       The magistrate judge found Hinton’s complaint deficient for three independent reasons.

First, he found that Hinton did not file this action within ninety days of receiving his RTS letter from

the EEOC; second, he found that Hinton did not file a timely charge with the EEOC; and finally, he

found that Hinton’s complaint fails to state a claim. Hinton makes five objections to the R&R, but

only the first and third objections are specific enough for this Court to review. Objections two, four,

and five are either indecipherable or not made with enough specificity to warrant consideration.

       A. Objection One

       In Hinton’s first objection, he argues that the magistrate judge erred by finding that his

claims were time-barred by failing to file this action within ninety days of receiving his RTS letter.

Obj. at 2. The Court agrees.

       A plaintiff seeking to bring employment-discrimination claims under the ADA must first

exhaust administrative remedies, and failure to exhaust properly is an appropriate basis for dismissal

of an ADA action. Mayers v. Sedgwick Claims Mgmt. Servs., Inc., 101 F. App’x 591, 593 (6th Cir.

2004) (citing Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990)). To meet the exhaustion

requirement, a plaintiff must receive an RTS letter from the EEOC and then file suit within ninety

days after receiving the letter. Id. The magistrate judge calculated correctly that Hinton was



                                                   3
required to file his complaint by October 8, 2018. R&R at 10. Because Hinton did not file his

complaint until October 9, 2018, one day late, the magistrate judge found that Hinton’s complaint

was untimely. However, October 8, 2018 was Columbus Day, a federal holiday, and the Court was

closed. In such cases, a complaint is timely if, as here, it is filed on the “next day” the Court is open.

Fed. R. Civ. P. 6(a)(3)(A) and 6(a)(5).1 Therefore, Hinton’s complaint is not defective for failing

to file it within ninety days of receiving his RTS letter. Hinton’s first objection is sustained.

        B. Objection Three

        In Hinton’s third objection, he argues that the magistrate judge erred by not allowing him to

“amend [his] case.” Obj. at 3. It is not clear from his objection whether Hinton was seeking to

amend the complaint or some other document. Review of the docket shows that Hinton made a

request for an extension of time to amend his response to GM’s motion (Dkts. 14-15). The

magistrate judge construed the request as one to either file a sur-reply to GM’s motion or amend

Hinton’s response brief (Dkt. 16). The magistrate judge denied Hinton’s request, explaining that

neither filing a sur-reply nor amending a brief that had been pending for three months was warranted.

The magistrate judge also noted that Hinton did not seek concurrence from opposing counsel before

filing his request. In his objection, Hinton does not explain why the magistrate’s decision was

erroneous or adversely impacted this case, and it is not obvious to the Court. Therefore, Hinton’s

third objection is overruled.

        Hinton does not file objections to any other portion of the magistrate judge’s R&R, including

the conclusions that Hinton’s complaint fails to state a claim and that his claims are untimely

because he has not worked for GM since April 2005. “As a rule, a party’s failure to object to any

purported error or omission in a magistrate judge’s report waives further judicial review of the


1
  In his objection, Hinton mistakenly identifies the national holiday as occurring on October 7 and
that his filing date was October 8. This misstatement is not fatal to Hinton’s argument.

                                                    4
point.” Cephas v. Nash, 328 F.3d 98, 108 (2d Cir. 2003); see also Lardie v. Birkett, 221 F. Supp.

2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and recommendation to which no party

has objected, the Court need not conduct a review by any standard.”). However, there is some

authority that a district court is required to review the R&R for clear error. See Fed. R. Civ. P. 72

Advisory Committee Note Subdivision (b) (“When no timely objection is filed, the court need only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”). Therefore, the Court has reviewed the R&R for clear error. On the face of the

record, the Court finds no clear error within the remainder of the R&R and accepts the

recommendation.

                                       IV. CONCLUSION

       For the reasons stated above, the recommendation contained in the magistrate judge’s R&R

(Dkt. 17) is accepted in part, Hinton’s objections are sustained in part and overruled in part (Dkt.

20), and Defendant’s motion to dismiss or, in the alternative, for summary judgment (Dkt. 9) is

granted. This case is dismissed with prejudice.

       SO ORDERED.

Dated: September 6, 2019                              s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  5
